Disa Realty, Inc. v Rao (2019 NY Slip Op 00587)





Disa Realty, Inc. v Rao


2019 NY Slip Op 00587


Decided on January 30, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 30, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
SYLVIA O. HINDS-RADIX
COLLEEN D. DUFFY
HECTOR D. LASALLE, JJ.


2013-09804
 (Index No. 10206/12)

[*1]Disa Realty, Inc., respondent, 
vKishor Rao, etc., appellant, et al., defendant.


Kishor Rao, Ozone Park, NY, appellant pro se.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Kishor Rao appeals from an order of the Supreme Court, Queens County (David Elliot, J.), entered July 24, 2013. The order, insofar as appealed from, granted those branches of the plaintiff's motion which were for summary judgment on the complaint insofar as asserted against the defendant Kishor Rao and dismissing that defendant's 1st through 15th affirmative defenses and 16th affirmative defense/1st counterclaim, and for an order of reference.
ORDERED that the appeal is dismissed, without costs or disbursements.
The appeal from the order entered July 24, 2013, must be dismissed as the right of direct appeal therefrom terminated with entry of the order and judgment of foreclosure and sale in the action (see Matter of Aho, 39 NY2d 241). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the order and judgment of foreclosure and sale (see CPLR 5501[a][1]; Disa Realty, Inc. v Rao, _____ AD3d _____ [Appellate Division Docket No. 2016-06948; decided herewith]).
CHAMBERS, J.P., HINDS-RADIX, DUFFY and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court